DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/28/20 have been fully considered and are persuasive.  
Allowable Subject matter
Claims 1-20 are allowed. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record (James (US 20160205078) and Cathrow (US 20160337181)), discloses a method comprising: allocating a scope ID associated with one or more device IDs responsive to receipt of a scoping request, the scoping request indicating the one or more device IDs; storing, in a database, one or more device identification credentials, each individual one of the device identification credentials including the scope ID and an associated one of the device IDs; receiving a registration request from a device, the registration request specifying a device identification credential including the allocated scope ID and one of the device IDs associated with the device;
None of the prior arts of record alone or in combination teaches authenticating uniqueness of the allocated scope ID and the device ID associated with the device included within the specified device identification credential by identifying a matching scope ID and device ID associated with the device within one of the device identification credentials stored in the database; and provisioning the device through a network with initial 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tomilson (US 8613055): An apparatus includes an authorization module implemented in at least one of a memory or a processing device. The authorization module can receive from an application a request for an access token associated with the application that includes a scope identifier associated with a level of access to a resource module. The authorization module can select based on the scope identifier at least one authentication mode from a set of predefined authentication modes. The authorization module can also receive at least one credential assigned to at least one authentication mode.
Drose (US 9083770): A computer has a processor and a memory connected to the processor. The memory stores instructions executed by the processor to receive a real time communication request from a client device and perform an evaluation of the number of client devices associated with the real time communication request. The evaluation results in the coordination of peer-to-peer communications in the event of two client devices and an attempt to host a real time communication session using a first protocol in the event of three or more client devices. A second protocol for the real time communication session is invoked in the event that the attempt to host the real time communication session using the first protocol is unsuccessful.
However, none of the listed references, whether alone or in combination, teaches:  
None of the prior arts of record alone or in combination teaches authenticating uniqueness of the allocated scope ID and the device ID associated with the device included 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA R HOLMES/Examiner, Art Unit 2498                 

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498